           Case 8:21-bk-10754-SC Doc 19 Filed 07/14/21                                            Entered 07/14/21 21:33:40                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 21-10754-SC
Max Kusnetz                                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 12, 2021                                               Form ID: 318a                                                             Total Noticed: 28
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 14, 2021:
Recip ID                   Recipient Name and Address
db                         Max Kusnetz, 4801 Red Bluff Circle, Irvine, CA 92604-2475
40710690               +   Cardiology Specialists Santa Ana, 700 N. Tustin Ave., Santa Ana, CA 92705-3602
40710691               +   Catherine Weinberg, Esq., BUCKNER, ROBINSON & MIRKOVICH, 3146 Red Hill Ave., Ste. 200, Costa Mesa, CA 92626-3415
40710692               +   Credit Control, LLC, p.o. bOX 546, Hazelwood, MO 63042-0546
40710693               +   Creditors Bureau, 757 L St., Fresno, CA 93721-2998
40710694               +   Department of Industrial Relations, Labor Commissioner Office, 2 MacArthur Pl. Ste. 800, Santa Ana, CA 92707-7703
40710695               +   Genesis, P.O. Box 23039, Columbus, GA 31902-3039
40710696               +   Greg Henke, 17191 Beach Blvd., Huntington Beach, CA 92647-5908
40710697               +   Hoag Endoscopy Center, 16405 Sand Canyon, Ste. 110, Irvine, CA 92618-3786
40710698               +   Hoag Memorial Hospital, 2975 Red Hill Ave., Ste. 200, Costa Mesa, CA 92626-1206
40710699               +   Jason Randall, c/o Wallace Hammons, Esq., HAMMONS & ASSOCIATES, INC., 2601 Airport Dr., Ste. 250, Torrance, CA 90505-6141
40710700               +   Jonathan Ahdoot, MD, 15775 Laguna Canyon Road, Ste. 290, Irvine, CA 92618-7705
40710703               +   Mission Regional Hospital, P.O. Box 550943, Dallas, TX 75355
40710705               +   Optimum Outcomes, P.O. Box 660943, Dallas, TX 75266-0943
40710706               +   PHA-Irvine, P.O. Box 3589, Newport Beach, CA 92659-8589
40710708               +   PPII, LLC, James Prause, 30275 Tomas, Rancho Santa Margarita, CA 92688-2123
40710709               +   Specialized Loan Servicing, LLC, P.O. Box 60535, City of Industry, CA 91716-0535
40710711               +   Theodore Robins, Inc., 2060 Harbor Blvd., Costa Mesa, CA 92627-5556
40710712               +   Universal Financial Systems, P.O. Box 2439, Chino Hills, CA 91709-0082

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        EDI: EDD.COM
                                                                                        Jul 13 2021 04:58:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                        EDI: CALTAX.COM
                                                                                        Jul 13 2021 04:58:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
40710687               + EDI: GMACFS.COM
                                                                                        Jul 13 2021 04:58:00      Ally Financial, P.O. Box 380902, Minneapolis,
                                                                                                                  MN 55438-0902
40710688                   Email/Text: alaxina@balboaunited.org
                                                                                        Jul 13 2021 01:00:00      Balboa Nephrology, 9610 Granite Ridge Road,
                                                                                                                  Ste. B, San Diego, CA 92123
40710689               + EDI: CAPITALONE.COM
                                                                                        Jul 13 2021 04:58:00      Capital One, P.O. Box 71083, Charlotte, NC
                                                                                                                  28272-1083
40710701               + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Jul 13 2021 00:59:00      Kohls, P.O. Box 60043, City of Industry, CA
                                                                                                                  91716-0043
40710704                   Email/Text: orangecountybk@ttc.ocgov.com
                                                                                        Jul 13 2021 01:00:00      O.C. Treasurer-Tax Collector, P.O. Box 1438,
                                                                                                                  Santa Ana, CA 92702-1438
40710707                   EDI: PRA.COM
                                                                                        Jul 13 2021 04:58:00      Portfolio Recovery, P.O. Box 12914, Norfolk, VA
                                                                                                                  23541
40710710                   EDI: CALTAXFEE
           Case 8:21-bk-10754-SC Doc 19 Filed 07/14/21                                        Entered 07/14/21 21:33:40                    Desc
                               Imaged Certificate of Notice                                   Page 2 of 5
District/off: 0973-8                                               User: admin                                                            Page 2 of 2
Date Rcvd: Jul 12, 2021                                            Form ID: 318a                                                        Total Noticed: 28
                                                                                   Jul 13 2021 04:58:00     State Board of Equalization, Account Info Grp,
                                                                                                            MIC: 29, P.O. Box 942879, Sacramento, CA
                                                                                                            94279-0029

TOTAL: 9


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
intp                           Courtesy NEF
40710702                       Miguel Becerra

TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 14, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 12, 2021 at the address(es) listed below:
Name                             Email Address
Andrew S Bisom
                                 on behalf of Debtor Max Kusnetz abisom@bisomlaw.com

Avi Schild
                                 on behalf of Interested Party Courtesy NEF bk@atlasacq.com

Jeffrey I Golden (TR)
                                 lwerner@wgllp.com jig@trustesolutions.net;kadele@wgllp.com

Robert P Zahradka
                                 on behalf of Interested Party Courtesy NEF caecf@tblaw.com

United States Trustee (SA)
                                 ustpregion16.sa.ecf@usdoj.gov


TOTAL: 5
     Case 8:21-bk-10754-SC Doc 19 Filed 07/14/21                                          Entered 07/14/21 21:33:40             Desc
                         Imaged Certificate of Notice                                     Page 3 of 5
Information to identify the case:
Debtor 1              Max Kusnetz                                                          Social Security number or ITIN   xxx−xx−6078
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 8:21−bk−10754−SC



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Max Kusnetz
           fdba Riteway Auto Paint & Bodyworks

            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 7/12/21



           Dated: 7/12/21
                                                                                    By the court: Scott C Clarkson
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.
However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 18/AUT
                                                                                                   For more information, see page 2 >
    Case 8:21-bk-10754-SC Doc 19 Filed 07/14/21            Entered 07/14/21 21:33:40     Desc
                        Imaged Certificate of Notice       Page 4 of 5
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge               page 1
   Case 8:21-bk-10754-SC Doc 19 Filed 07/14/21                      Entered 07/14/21 21:33:40          Desc
                       Imaged Certificate of Notice                 Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
